Citation Nr: 1627106	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  10-40 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to October 14, 2014.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran had active service from July 2001 to March 2002 and from January 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in Des Moines, Iowa.

The Veteran testified at a September 2011 videoconference hearing.  A transcript of the hearing is in the claims file.

In September 2013, the Board remanded the claims for further development. 

In an April 2014 rating decision, the RO granted a 70 percent rating for the PTSD from initial entitlement.

The Board again remanded these claims for further development in July 2014. 

In a December 2014 rating decision, the RO granted a 100 percent rating for the Veteran's PTSD, effective from October 14, 2014.  



FINDINGS OF FACT

1.  Prior to October 14, 2014, the Veteran's PTSD is characterized by occupational and social impairment, with deficiencies in most areas; however, it is not characterized by symptoms resulting in total social and occupational impairment.

2.  The Veteran's low back disorder with radicular symptoms of the right lower extremity was incurred in service.


CONCLUSIONS OF LAW

1.  Prior to October 14, 2014, the criteria for an initial disability rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for service connection for a low back disorder with radicular symptoms of the right lower extremity have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant VCAA notice was provided by letters during the pendency of this appeal and the Veteran had ample opportunity to respond prior to the rating decisions on appeal.

Relevant to the duty to assist, the Veteran's service treatment records and private and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding relevant records that have not been requested or obtained.  Relevant to the temporal focus of the increased rating claim for PTSD, the Veteran was afforded a VA examination in April 2009.  The Veteran has not alleged that this examination is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate to evaluate the Veteran's claim regarding PTSD as it includes an interview with the Veteran, a review of the record, and a full psychological examination addressing the relevant criteria.  The Board thus finds that the examination report is adequate to adjudicate the increased rating claim and no further examinations are necessary.  Further, the Board is also satisfied that there has been compliance with its prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board finds that VA has fully satisfied the duty to assist, and it may proceed to an adjudication of the claims.

II.  Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The Veteran's PTSD rated at 70 percent for period prior to October 14, 2014, under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411, which pertains to PTSD.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

Under the General Rating Formula, the criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV; see 38 C.F.R. § 4.130.

A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

A GAF score of 51-60 indicates "[m]odorate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  

The relevant evidence of record prior to October 14, 2014 incudes reports of VA and private treatment records dated through Ocotber 2014, and the report of the April 2009 VA examination.  

The Veteran was initially examined by VA in connection with his claim for service connection in April 2009.  At that time, the Veteran was noted to be taking medications for his PTSD.  He reported such symptoms as intrusive thoughts, nightmares, is hypervigilant with an exaggerated startle response, and is easily irritated and angered.  

Upon mental status examination, the VA examiner noted the Veteran's affect was appropriate and his mood was anxious.  His speech, thought process, and thought content were all unremarkable.  Further, the Veteran denied hallucinations, delusions, and there was no indication of suicidal or homicidal ideations.  Overall, the examiner stated the Veteran suffered severely impaired sleep since he was deployed due to intrusive thoughts, nightmares, and pain, which decreased memory and day time functioning.  The Board notes that a GAF score of 75 was assigned, but the examiner also concluded that the Veteran's PTSD is chronic and severe and that he is unable to function effectively in close interrelationships.  

The Board has also reviewed the VA and private treatment records associated with the claims file dated through October 2014.  These treatment records are inclusive and repetitive of the symptoms noted in the April 2009 examination discussed above.  There is no additional information in the treatment records that indicate the Veteran's PTSD is more severe than the currently assigned 70 percent rating, to include but not limited to, evidence of suicidal and homicidal ideations, delusions, hallucinations, gross disorientation, or other cognitive impairment.  

Based on the evidence in the claims file, a rating in excess of the 70 percent evaluation assigned in this decision is not warranted for the period prior to October 14, 2014.

Considering the Veteran's reported and documented symptoms of PTSD for the period prior to October 14, 2014, the Board does not find that he manifests symptoms resulting in total social and occupational impairment in order to warrant a 100 percent disability rating due to PTSD.  In this regard, the Board notes that there is no evidence of gross impairment of thought processes or communication.  In fact, the April 2009 VA examiner specifically noted there was no evidence of thought disorder.  Also, there was no indication of obsessive or inappropriate behavior, and no report of hallucinations or delusions, and it was found that the Veteran's cognition was grossly intact.  In addition, there is no evidence of the Veteran being a danger to himself or others, let alone a persistence of such danger.  

The Board notes the Veteran does have chronic and severe PTSD, with limited social interactions, and does not wish to diminish the severity of his currently diagnosed disorder.  However, the evidence of record prior to October 14, 2014, showed the Veteran was capable of managing his activities of daily living independently.  For these reasons, the Board finds that the Veteran's psychiatric symptoms do not result in symptoms more closely approximating total social and occupational impairment and that a 100 percent disability rating prior to October 14, 2014, is not warranted.

As the preponderance of the evidence is against this claim, reasonable doubt does not arise, and a schedular rating in excess of 70 percent prior to October 14, 2014, for PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Extra-Schedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria assigned for PTSD sufficiently contemplate the Veteran's PTSD symptoms.  The Veteran's PTSD is characterized by manifestations that are contemplated in the applicable rating criteria.  With respect to PTSD, the rating criteria expressly allow for consideration of any symptoms resulting from PTSD with the focus being on the resulting level of occupational and social impairment.  Because the schedular rating criteria for PTSD allow for consideration of any symptoms arising from PTSD, the Board finds the Veteran's symptoms are contemplated by the schedular rating criteria.  The Board does not find that the Veteran has described other functional effects with respect to his disability that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of the relevant symptomatology associated with his disability is consistent with the degree of disability addressed by the evaluation of 70 percent.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.

As a final consideration, the Board notes the Veteran is a self-employed physician.  Therefore, as the record does not reflect that he is unable to obtain or maintain substantially gainful employment, and the Veteran also does not allege unemployability, further discussion of TDIU is not warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

III.  Service Connection for a Back Disorder

The Board finds that service connection for a low back disorder, diagnosed as degenerative disc disease with right leg radiculopathy and lumbar strain, is warranted because the credible evidence shows that his recurrent back pain had its onset in or was otherwise incurred during his active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  

The Veteran has a current diagnosis of a lumbar spine disability with radicular symptoms in the right lower extremity, which he alleges was incurred during service.  He states that during his 2003 deployment in Iraq, he helped load and unload heavy medical equipment on a repeated basis.  He was also required to carry heavy gear.  In a post-deployment health assessment completed in April 2004, the Veteran indicated that he experienced back pain during his deployment in Southwest Asia.  Moreover, he submitted statements from two former service members who corroborated the Veteran's account of carrying equipment and the resultant back pain during his deployment in Iraq.

As an initial matter, the Board notes that the Veteran underwent a VA examination in March 2009, which is incorrectly dated as September 2007 on the cover sheet of the examination.  The examiner noted the April 2004 in-service indication of back pain and also included an outline of the Veteran's treatment for low back pain and radiculopathy since service, to include several operations.  Regardless, the examiner did not provide a nexus statement.  The Board remanded the claim in September 2013 in order to provide the Veteran with another VA examination that would address the current nature and etiology of the claimed lumbar spine disability. 

In a February 2014 VA examination report, the examiner concluded that it is less likely than not that the Veteran's back condition was caused or aggravated by service because "at the age of 20 prior to enlistment, the Veteran was diagnosed with lower back pain."  Also, in April 2014, a VA Medical Officer from the AMC indicated that she reviewed the Veteran's claims file and concluded that it is less likely than not that the active duty records support sufficient objective clinically based medical evidence for aggravation of the Veteran's claimed low back condition.

In May 2014, the Veteran argued that the above opinions were based on an inaccurate factual basis.  As noted in the July 2014 Board remand, the Board agreed with the Veteran's argument.  Specifically, the Board noted that the record lacked any statement that discusses or identifies any medical evidence that shows that the Veteran's lumbar spine disability pre-existed either period of active service.  In fact, service treatment records submitted by the Veteran in May 2014 includes an applicant medical prescreening form completed in September 2000 in which he indicates that he did not have back trouble.  Moreover, a pre-deployment health assessment completed in January 2003 indicates that the Veteran reported that he was in very good health without any back complaints.  Thus, there is no medical evidence that clearly and unmistakably shows that the Veteran's lumbar spine disability existed prior to either period of active service.  Therefore, the Veteran is presumed to have been in sound medical condition at the time of his entrance into both periods of service.  See 38 U.S.C.A. § 1111, VAOPGCPREC3-2003 (July 16, 2003).  In this case, service connection may not be considered on an aggravation basis but rather on a direct incurrence basis.  Consequently, as the above VA medical opinions do not have any probative value, the Board again remanded this claim for a medical opinion on a direct incurrence basis. 

In October 2014, this requested opinion was obtained.  The VA examiner confirmed the diagnosis of degenerative disc disease with right leg radiculopathy and lumbar strain.  See October 2014 Examination Report.  The Veteran has also provided credible, competent statements that his back pain began during his active service.  He further stated that the same symptoms that he experienced after service, and upon which his diagnosis of degenerative disease of the lumbar spine with right leg radiculopathy was based, were the same symptoms he experienced during service.  The Veteran is competent to give testimony as to the symptoms he observed during service, upon which his later diagnosis of degenerative disease of the lumbar spine is based.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board notes that the October 2014 VA examiner opined that the Veteran's current back disorder was not etiologically related to service because he did not sustain a specific injury to his back during service.  The Board finds that this opinion has very little probative value because the examiner discounted the Veteran's credible report as to persistent and recurrent symptoms of back pain beginning in service and continuing since.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, based on the competent and credible lay testimony of the Veteran, the Board finds that his current back disorder had its onset in service, and thus service connection for this disability is warranted.


ORDER

1.  An initial rating higher than 70 percent for PTSD prior to Ocotber 14, 2014, is denied.  

2.  Service connection for lumbar disc disease with radicular symptoms of the right lower extremity is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


